                  Case 1:20-cv-03109-RBW Document 54 Filed 07/27/21 Page 1 of 1
Rev. ϭϭͬϮϬϮϬ



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN


                       Plaintiff
                                                       Civil No.                  20-3109       (RBW)
                 vs.

JULIA PORTER et al                                    Category B



                           Defendant




                                       REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on      7/27/2021     from Judge Dabney L. Friedrich

to Judge Reggie B. Walton                             by direction of the Calendar Committee.



                                     (Randomly Reassigned)


                                                                 JUDGE 58'2/3+&2175(5$6
                                                                 Chair, Calendar and Case
                                                                 Management Committee


cc:             Judge Dabney L. Friedrich                          & Courtroom Deputy
                Judge Reggie B. Walton                        & Courtroom Deputy
               Liaison, Calendar and Case Management Committee
